Case 1:18-cv-05780-FB-LB Document 114 Filed 09/15/21 Page 1 of 2 PageID #: 1279

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
 ____________________________________________________________________________________________
                          60 East 42nd Street • Suite 4700 • New York, New York 10165
                                  T: 212.792-0048 • E: Jason@levinepstein.com

Via Electronic Filing
The Honorable Lois Bloom, U.S.M.J.
U.S. District Court Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                       Re:      Singh v. Lintech Electric, Inc. et al
                                Case No.: 1:18-cv-05780-FB-LB

Dear Honorable Magistrate Judge Bloom:

        This law firm represents Defendants Lintech Electric, Inc. (the “Company”), and Linden
J. Tudor (“Mr. Tudor”, and together with the Company, the “Defendants”) in the above-referenced
action.

       Pursuant to Your Honor’s Individual Motion Practice Rules 1(A) and Your Honor’s
September 8, 2021 Order, this letter respectfully serves to provide the Court with an update
regarding the status of remaining discovery.

       Prior to the October 29, 2020 Order, staying all discovery pending a resolution of
Defendants’ Motion for Sanctions, the parties were in the process of scheduling Plaintiff’s
continued deposition, and the continued deposition of Defendants’ Fed.R.Civ.P. 30(b)(6) witness.
[See Dckt. No. 88].

       Defendants propose that the depositions occur on or before November 26, 2021.

      Prior to, and following Plaintiff’s deposition, Defendants’ intend to propound supplemental
document requests, interrogatories and requests for admissions.

       Thus, Defendants propose a global fact discovery deadline of December 24, 2021.

        The undersigned law firm conferred with Plaintiff’s counsel in preparing a joint statement,
prior to the filing of the instant letter. However, as of the time of this filing, the undersigned law
firm has not heard back from Plaintiff’s counsel regrading his final comments to the schedule
proposed above, presumably in light of the Jewish High Holiday of Yom Kippur.

       It is the undersigned’s understanding that Plaintiff’s counsel wishes to take Defendants’
Fed.R.Civ.P. 30(b)(6) witness’ deposition, and also intends to propound post-deposition
supplemental document requests, interrogatories and requests for admissions.

       Out of an abundance of caution, the undersigned wanted to file the instant letter pursuant
to Your Honor’s September 8, 2021 Order.

       Thank you, in advance, for your time and attention.



                                                      1
Case 1:18-cv-05780-FB-LB Document 114 Filed 09/15/21 Page 2 of 2 PageID #: 1280




                                            Respectfully submitted,

                                            LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                             By: /s/ Jason Mizrahi
                                                Jason Mizrahi
                                                60 East 42nd Street, Suite 4700
                                                New York, NY 10165
                                                Tel. No.: (212) 792-0048
                                                Email: Jason@levinepstein.com
                                                Attorneys for Defendants

VIA ECF: All Counsel




                                       2
